Title: To Thomas Jefferson from James Monroe, 16 January 1790
From: Monroe, James
To: Jefferson, Thomas



Dear Sir
Albemarle Jany. 16. 1790.

The badness of the weather and Mrs. M’s ill health has prevented our calling on you since we saw you. As the people of the county intend to make you their acknowledgments for your services, sometime in the course of the ensuing week, I have thought it might not be improper to give you a view of the manner in which they propose to express them. I forwarded your letters by the post to Richmond on Monday.
I wish to consult you upon some concerns of importance to the bearer, my brother. He has been in Scotland since 1783. and is now in his 19th. year. His acquirments in the classics are respectable. In the line of philosophy, history &ca less so, owing to his having been depriv’d of the admonition of a friend, who had return’d to this country, when it became of the most importance. In this stage his youthful propensities for gaiety and society, gain’d the ascendency over his prudence, and took him in a great measure from his studies, and led him into some expences that were improper, and which he has sincerely lamentd. He is now with me reading the law and applies to it with great assiduity. I think his genius equal to any thing he may undertake and I have no doubt of the necessary exertions on his part for the future. The consideration that gives me the greatest uneasiness is, his having contracted an impedement since he left this country; it has however diminish’d since his arrival. Whether he will ever get the better of it, or if it should always remain as at present, whether with this difficulty to encounter, it would be proper for him to undertake it or pursue some other course of life I cannot well determine. Your opinion upon this subject will be most agreable to us both, and if it should be in favor of his pursuing the law, would encourage him much in the undertaking.—It has occur’d to me that as you will necessarily leave this State and Peter Carr has determin’d on the study of the law, that perhaps I might be of some service to him. He might calculate on little else than some aid in the practice, of which indeed I am but badly inform’d myself. A residence in this neighbourhood might be cheaper. If any induc’ment should make it for his benefit, I need not assure you with what pleasure I would embrace an opportunity to serve him.—As the young man will expect some conversation with you it may increase his impedement. With the greatest respect & esteem I am affectly. yr. friend & servt,

Jas. Monroe

 